Nicor Inc. Form 8-K Exhibit 10.12 Amendment To Nicor Gas Supplementary Retirement Plan (As in Effect on October 3, 2004, for Pre-2005 Benefits) WHEREAS, Northern Illinois Gas Company (doing business as Nicor Gas Company, the “Company”), previously established and maintains the Nicor Gas Supplementary Retirement Plan as in effect of October 3, 2004 for pre-2005 benefits (the “Plan”); and WHEREAS, the provisions of the Plan in effect on October 3, 2004 apply with respect to those Plan benefits that were earned and vested within the meaning of Treas.
